DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed August 10th, 2021 has been entered. Claims 1-4, 7-15 and 18 have been amended. Claims 1-20 remain pending. Applicant’s amendments to the claims and specification overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed May 10th, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the intermediate ring".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the front ring".  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-11, 13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a centrifugal separator comprising a separator housing and a separator wheel, where a separator wheel is formed by a separator drum and wheel shaft which rotate around a horizontal axis. Specifically, the recited orientation in claim 1 in combination with a circumferential jacket surface which is hit on an outer jacket side with material so the material is set into rotation, and a fine material outlet arranged on the end of the separator drum, was not seen in the searched prior art. 
Claim 11 recites a centrifugal separator comprising an intermediate ring installed between two separator drum elements, which has one or a plurality of depressions for receiving a balancing mass, this feature was not seen in the searched prior art. 
Claim 18 recites a centrifugal separator comprising a guide member, wherein the degree of coverage of the course material outlet by the guide member is adjustable, this feature was not seen in the searched prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 12 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 Response to Arguments
Applicant’s arguments, filed August 10th, 2021, with respect to the motivation to combine Binder (US 4799595) and Nietzel (US 3727383) have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205.  The examiner can normally be reached on Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





	/JOSEPH C RODRIGUEZ/              Primary Examiner, Art Unit 3655                                                                                                                                                                                          


/M.K.D./  	Examiner, Art Unit 3655